Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161280                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  ANGELICA IVANIKIW,                                                                                         Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 161280                         Megan K. Cavanagh,
                                                                    COA: 352251                                         Justices
                                                                    Oakland CC: 17-857782-DO
  ALEKSEI IVANIKIW,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 16, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2020
           b1021
                                                                               Clerk